SUPPLEMENT DATED MAY 2, 2011 TO PROSPECTUS DATED MAY 1, 2003 FOR FUTURITY ACCOLADE NY ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK SUN LIFE (N.Y.) VARIABLE ACCOUNT C 1. On April 1, 2011, shareholders approved the merger of Invesco V.I. Dynamics Fund with and into Invesco V.I. Capital Development Fund after the close of business April 29, 2011. Invesco V.I. Dynamics Fund is no longer available for investment and all references to the funds are hereby deleted from the prospectus. 2. Effective May 1, 2011, our affiliate Massachusetts Financial Services Company became the sub-adviser to the Sun Capital Global Real Estate Fund (the “Fund”). Sun Capital Advisers LLC, our affiliate, continues to be the investment adviser to the Fund. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Accolade NY5/2011
